Exhibit 10.5

CHANGE IN CONTROL AGREEMENT

AGREEMENT made as of this 4th day of August, 2006 by and between Citrix Systems,
Inc. (the “Company”), and Brett M. Caine (the “Executive”).

1. Purpose. The Company considers it essential to the best interests of its
stockholders to promote and preserve the continuous employment of key management
personnel. The Board of Directors of the Company (the “Board”), therefore, has
determined that appropriate steps should be taken to provide the Executive with
competitive compensation and benefits arrangements upon a Change in Control (as
defined in Section 2 hereof). Nothing in this Agreement shall be construed as
creating an express or implied contract of employment; and, except as otherwise
agreed in writing between the Executive and the Company, the Executive shall not
have any right to be retained in the employ of the Company.

2. Change in Control. A “Change in Control” shall be deemed to have occurred
upon the occurrence of any one of the following events:

(a) any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended and in effect from time to time (the
“Exchange Act”) (other than the Company, any of its subsidiaries, or any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its subsidiaries),
together with all “affiliates” and “associates” (as such terms are defined in
Rule 12b-2 under the Exchange Act) of such person, shall become the “beneficial
owner” (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30 percent or more of
the combined voting power of the Company’s then outstanding securities having
the right to vote in an election of the Company’s Board of Directors (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or

(b) the consummation of a consolidation, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company in a
single transaction or series of related transactions (a “Corporate
Transaction”); excluding, however, a Corporate Transaction in which the
stockholders of the Company immediately prior to the Corporate Transaction,
would, immediately after the Corporate Transaction, beneficially own (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the corporation issuing cash or securities in the Corporate Transaction (or
of its ultimate parent corporation, if any); or

(c) persons who, as of the date hereof, constitute the Company’s Board of
Directors (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board, provided that any
person becoming a director of the Company subsequent to the date hereof shall be
considered an Incumbent Director if such person’s election was



--------------------------------------------------------------------------------

approved by or such person was nominated for election by either (A) a vote of at
least a majority of the Incumbent Directors or (B) a vote of at least a majority
of the Incumbent Directors who are members of a nominating committee comprised,
in the majority, of Incumbent Directors; but provided further, that any such
person whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of members of the Board of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

(d) any other acquisition of the business of the Company in which a majority of
the Board votes in favor of a decision that a Change in Control has occurred
within the meaning of this Agreement; or

(e) the approval by the Company’s stockholders of any plan or proposal for the
liquidation or dissolution of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 30 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 30 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change in Control” shall be
deemed to have occurred for purposes of the foregoing clause (a).

3. Terminating Event. A “Terminating Event” shall mean any of the events
provided in this Section 3:

(a) Termination by the Company. Termination by the Company of the employment of
the Executive with the Company for any reason other than for Cause. For purposes
of this Agreement, “Cause” shall mean a termination of the Executive’s
employment which is a result of:

(i) a felony conviction; or

(ii) willful disclosure of material trade secrets or other material confidential
information related to the business of the Company and its subsidiaries or
affiliates; or

(iii) willful and continued failure substantially to perform the Executive’s
same duties with the Company as in existence prior to the Change in Control
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness) after a written demand for substantial performance
is delivered to the Executive by the Board, which demand identifies the specific
actions which the Board believes constitute willful and continued failure
substantially to perform the Executive’s duties, and which performance is not
substantially corrected by the Executive within ten (10) days of receipt of such
demand; or

 

2



--------------------------------------------------------------------------------

(iv) willful and knowing participation in releasing false or materially
misleading financial statements or submission of a false certification to the
Securities and Exchange Commission.

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Executive being an employee of any direct
or indirect successor to the business or assets of the Company. For purposes of
clauses (ii), (iii) and (iv) hereof, no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive without reasonable belief that the Executive’s act, or failure
to act, was in the best interests of the Company and its subsidiaries and
affiliates. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to the Executive a copy of a resolution duly adopted by the affirmative vote of
a majority of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice to the Executive and
an opportunity for the Executive, together with his or her counsel, to be heard
before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct set forth above in clause (i), (ii), (iii) or
(iv) of this section and specifying the particulars thereof in detail.

For purposes hereof, the Executive will be considered to have a “Disability” if,
as a result of Executive’s incapacity due to physical or mental illness,
Executive shall have been absent from his duties to the Company on a full-time
basis for 180 calendar days in the aggregate in any 12 month period. For
purposes of clarification only, a termination by the Company of the employment
of the Executive with the Company for Cause shall not be deemed to be a
Terminating Event.

(b) Termination by the Executive for Good Reason. Termination by the Executive
of the Executive’s employment with the Company for Good Reason. For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
events:

(i) an adverse change, not consented to by the Executive, in the nature or scope
of the Executive’s responsibilities, authorities, powers, functions or duties
from the responsibilities, authorities, powers, functions or duties exercised by
the Executive immediately prior to the Change in Control; or

(ii) a reduction in the Executive’s annual base salary or Target Bonus, each as
in effect on the date hereof or as the same may be increased from time to time
hereafter, except for across-the-board reductions of annual base salary
similarly affecting all executive officers of the Company; or

(iii) the relocation of the Company’s offices at which the Executive is
principally employed immediately prior to the date of a Change in Control (the
“Current Offices”) to any other location more than 35 miles from the Current
Offices, or the requirement by the Company for the Executive to be based more
than 35 miles away from the Current

 

3



--------------------------------------------------------------------------------

Offices, except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s business travel obligations
immediately prior to the Change in Control; or

(iv) the failure by the Company to obtain an effective agreement from any
successor to assume and agree to perform this Agreement, as required by
Section 19; or

(v) the failure by the Company to provide benefits reasonably comparable to
those in effect immediately prior to the Change in Control.

For purposes of this Agreement, “Target Bonus” shall mean the Executive’s cash
incentive compensation target for the applicable fiscal period, calculated as
though the Company and the Executive achieved, as of the applicable measurement
date, the Company’s financial targets and the Executive’s financial targets and
individual goals, each at the 100 percent level.

4. Change in Control Payment. In the event a Terminating Event occurs within
12 months after a Change in Control, the following shall occur:

(a) the Company shall pay to the Executive an amount equal to one times the sum
of (i) the Executive’s annual base salary in effect on the date of the
Terminating Event (or the Executive’s annual base salary in effect immediately
prior to the Change in Control, if higher) and (ii) the Executive’s Target Bonus
as in effect on the date of the Terminating Event (or the Executive’s Target
Bonus in effect immediately prior to the Change in Control, if higher), payable
in one lump-sum payment no later than three days following the Date of
Termination;

(b) the Company shall continue to provide to the Executive certain benefits,
including without limitation health, dental and life insurance benefits, on the
same terms and conditions as though the Executive had remained an active
employee for 18 months, except that all costs and insurance premiums shall be
paid by the Company;

(c) the Company shall provide COBRA benefits to the Executive following the end
of the period referred to in Section 4(b), such benefits to be determined as
though the Executive’s employment had terminated at the end of such period;

(d) the Company shall pay to the Executive all reasonable legal and arbitration
fees and expenses incurred by the Executive in obtaining or enforcing any right
or benefit provided by this Agreement, except in cases involving frivolous or
bad faith litigation initiated by the Executive; and

(e) Notwithstanding anything to the contrary in any applicable option agreement
or equity-based award agreement, upon a Change in Control, all stock options and
other equity-based awards granted to Executive by the Company shall immediately
accelerate and become exercisable or non-forfeitable as of the effective date of
such Change in Control such that all stock options and other equity-based awards
shall be fully vested and all performance criteria set forth in the applicable
award agreement will be deemed fully attained. Executive shall also be entitled
to any other rights and benefits with respect to equity-related awards, to the
extent and upon the terms provided in the employee stock option or incentive
plan or any agreement or other instrument attendant thereto pursuant to which
such options or awards were granted.

 

4



--------------------------------------------------------------------------------

5. Tax Gross-Up for Excise Taxes.

(a) Gross Up Payment.

(i) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any compensation, payment or distribution by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Severance Payments”), would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
or any interest or penalties are incurred by Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Executive shall
be entitled to receive an additional payment (a “Gross-Up Payment”) such that
the net amount retained by Executive, after deduction of any Excise Tax on the
Severance Payments, any Federal, state, and local income tax, employment tax and
Excise Tax upon the payment provided by this subsection, and any interest and/or
penalties assessed with respect to such Excise Tax, shall be equal to the
Severance Payments.

(ii) Subject to the provisions of Subparagraph (iii) below, all determinations
required to be made under this clause (ii), including whether a Gross-Up Payment
is required and the amount of such Gross-Up Payment, shall be made by a
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and Executive within 15 business days of the Date of Termination, if applicable,
or at such earlier time as is reasonably requested by the Company or Executive.
For purposes of determining the amount of the Gross-Up Payment, Executive shall
be deemed to pay Federal income taxes at the highest marginal rate of Federal
income taxation applicable to individuals for the calendar year in which the
Gross-Up Payment is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of Executive’s
residence on the Date of Termination, net of the maximum reduction in Federal
income taxes which could be obtained from deduction of such state and local
taxes. The initial Gross-Up Payment, if any, as determined pursuant to this
clause (ii), shall be paid to Executive within five days of the receipt of the
Accounting Firm’s determination. If the Accounting Firm determines that no
Excise Tax is payable by Executive, the Company shall furnish Executive with an
opinion of counsel that failure to report the Excise Tax on Executive’s
applicable Federal income tax return would not result in the imposition of a
negligence or similar penalty. Any determination by the Accounting Firm shall be
binding upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (an
“Underpayment”). In the event that the Company exhausts its remedies pursuant to
Subparagraph (iii) below and Executive thereafter is required to make a payment
of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred, consistent with the calculations required to be
made hereunder, and any such Underpayment, and

 

5



--------------------------------------------------------------------------------

any interest and penalties imposed on the Underpayment and required to be paid
by Executive in connection with the proceedings described in Subparagraph
(iii) below, shall be promptly paid by the Company to or for the benefit of
Executive.

(iii) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-up Payment. Such notification shall be given as soon as practicable
but no later than 10 business days after Executive knows of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which he gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies Executive in
writing prior to the expiration of such period that it desires to contest such
claim, provided that the Company has set aside adequate reserves to cover the
Underpayment and any interest and penalties thereon that may accrue, Executive
shall:

(A) give the Company any information reasonably requested by the Company
relating to such claim,

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company,

(C) cooperate with the Company in good faith in order to effectively contest
such claim, and

(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Subparagraph (iii), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive on an interest-free basis (to the extent not prohibited by
applicable law) and shall indemnify and hold Executive harmless, on an after-tax
basis, from any Excise Tax or income tax, including interest or penalties with
respect thereto, imposed with respect to such advance or with respect to any
imputed income with respect

 

6



--------------------------------------------------------------------------------

to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issues raised by the Internal Revenue Service or any other taxing
authority.

(iv) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Subparagraph (iii) above, Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Subparagraph (iii) above) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by Executive of
an amount advanced by the Company pursuant to Subparagraph (iii) above, a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of 30 days
after such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

6. Executive’s Covenant. The Executive has entered into a Non-Solicitation,
Non-Compete and Confidentiality and Employee Non-Disclosure Agreement with the
Company dated as of January 7, 2004 (the “Non-Compete Agreement”), which is
incorporated herein by reference and survives the termination or expiration of
this Agreement. In consideration of the benefits received under this Agreement,
the Executive hereby reconfirms his obligations under the Non-Compete Agreement
in all respects.

7. Term. This Agreement shall take effect on the date first set forth above and
shall terminate upon the earlier of (a) the termination by the Company of the
employment of the Executive for Cause or the failure by the Executive to perform
his full-time duties with the Company by reason of his death or Disability,
(b) the resignation or termination of the Executive’s employment for any reason
prior to a Change in Control, (c) the termination of the Executive’s employment
with the Company after a Change in Control for any reason other than the
occurrence of a Terminating Event, or (d) the date which is 18 months after a
Change in Control if the Executive is still employed by the Company.

8. Withholding. All payments made by the Company under this Agreement shall be
net of any tax or other amounts required to be withheld by the Company under
applicable law.

 

7



--------------------------------------------------------------------------------

9. Notice and Date of Termination; Disputes; Etc.

(a) Notice of Termination. After a Change in Control and during the term of this
Agreement, any purported termination of the Executive’s employment (other than
by reason of death) shall be communicated by written Notice of Termination from
one party hereto to the other party hereto in accordance with this Section 9.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and the Date of Termination.

(b) Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the term of this Agreement, shall mean the date specified in the Notice of
Termination. In the case of a termination by the Company other than a
termination for Cause (which may be effective immediately), the Date of
Termination shall not be less than 30 days after the Notice of Termination is
given. In the case of a termination by the Executive, the Date of Termination
shall not be less than 15 days from the date such Notice of Termination is
given. Notwithstanding the foregoing, in the event that the Executive gives a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a “Termination
by the Company” for purposes of this Agreement.

(c) No Mitigation. The Company agrees that, if the Executive’s employment by the
Company is terminated during the term of this Agreement, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 4 hereof. Further,
the amount of any payment provided for in this Agreement shall not be reduced by
any compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company or otherwise.

(d) Settlement and Arbitration of Disputes. Any controversy or claim arising out
of or relating to this Agreement or the breach thereof shall be settled
exclusively by arbitration in accordance with the laws of the State of Delaware
by three arbitrators, one of whom shall be appointed by the Company, one by the
Executive and the third by the first two arbitrators. If the first two
arbitrators cannot agree on the appointment of a third arbitrator, then the
third arbitrator shall be appointed by the American Arbitration Association in
the City of Fort Lauderdale. Such arbitration shall be conducted in the City of
Fort Lauderdale in accordance with the rules of the American Arbitration
Association for commercial arbitrations, except with respect to the selection of
arbitrators which shall be as provided in this Section 9(d). Judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.

10. Successor to Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after a Terminating Event but prior to the completion by the
Company of all payments due him under Section 4 of this Agreement, the Company
shall continue such payments to the Executive’s beneficiary designated in
writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

 

8



--------------------------------------------------------------------------------

11. Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

12. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

13. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by registered or certified mail, postage prepaid, to the Executive at
the last address the Executive has filed in writing with the Company, or to the
Company at its main office, attention of the Board of Directors.

14. Effect on Other Plans. An election by the Executive to resign after a Change
in Control under the provisions of this Agreement shall not be deemed a
voluntary termination of employment by the Executive for the purpose of
interpreting the provisions of any of the Company’s benefit plans, programs or
policies. Nothing in this Agreement shall be construed to limit the rights of
the Executive under the Company’s benefit plans, programs or policies except
that the Executive shall have no rights to any severance benefits under any
Company severance pay plan.

15. No Offset. The Company’s obligation to make the payments provided for in
this Agreement and otherwise perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company or any of its
Affiliates may have against the Executive or others whether by reason of the
Executive’s breach of this Agreement, subsequent employment of the Executive, or
otherwise.

16. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes in all
respects all prior agreements between the parties concerning such subject
matter.

 

9



--------------------------------------------------------------------------------

17. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

18. Governing Law. This contract shall be construed under and be governed in all
respects by the laws of the State of Delaware, without giving effect to such
state’s conflicts of laws principles.

19. Obligations of Successors. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

[remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company by its duly authorized officer, and by the Executive, as of the date
first above written.

 

CITRIX SYSTEMS, INC. By:  

/s/ David R. Friedman

David R. Friedman General Counsel and Corporate Vice President, Human Resources

/s/ Brett M. Caine

Brett M. Caine

Group Vice President and General Manager,

Citrix Online Division

 

11